DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1, 4-7, 11, 16, 24, 27, and 29, the cancellation of claims 2 and 25, and the addition of new claim 31 in the response filed 11/9/21 is acknowledged.
Claims 1, 4-7, 9-16, 19, 24, 27, and 29-31 are now pending in the application, with claim 10 remaining as previously withdrawn.
Claims 1, 4-7, 9, 11-16, 19, 24, 27, and 29-31 are examined below.
Response to Arguments
Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive. Applicant argues on p. 10-12 that Kubo fails to disclose or suggest a skin adhesive with an absorption of 80% or less of its own weight, as claimed, because Kubo’s objective is to improve water absorption (thus, 90%). However, MPEP 2144.05 I. refers to the following to describe the prima facie obviousness of situations in which a claimed amount/range is held to be obvious over a prior art amount/range despite being outside of it: “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)… In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°)”; similarly, in the instant application, a water absorption of 80% or less is prima facie obvious over Kubo’s 90%, particularly in the absence of evidence in the instant specification that a water absorption of .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim recites the limitation “the total area occupied by the apertures” in lines 1-2 and “the total area of the first layer” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-7, 9, 14, 15, 24, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman US 5,018,515 in view of Pigg et al. US 2015/0320605 A1 further in view of Kubo JP 2011-127039A.
Regarding claim 1, Gilman discloses a composition 10 for application to a wound (fig. 1 and col. 1, line 5) comprising: a first layer 14/16 comprising a skin adhesive 16 with low water absorption (fig. 2 and col. 2, lines 37-39, the water absorption level of acrylic may be considered low; please note that what constitutes a “low” level is subjective without any other benchmark), wherein the first layer 14 has a wound-facing side and a non-wound facing side (fig. 2 and col. 2, lines 37-43, the wound-facing side formed by adhesive 16, and the non-wound facing side being opposite) and, in a first area, apertures 22 extend through the first layer 14 from the wound-facing side to the non-wound-facing side, the first layer 14 having a second area forming a perimeter around the first area, the perimeter lacking apertures therethrough (figs. 1 and 2, the perimeter around the outermost apertures 22 of layer 14 being free of apertures), and, in use, the wound-facing side of the first layer 14/16 would contact the wound (col. 2, lines 40-43); and a second layer 12 disposed on the non-wound-facing side of the first layer 14, the second layer 12 being an outermost layer of the composition 10, the second layer 12 comprising a polymeric film that is continuous in that it extends over and covers each of the apertures 22 of the first layer 14 (figs. 1 and 2 and col. 2, lines 27-32), wherein the composition 10 further comprises a third layer 20 disposed between the first layer 14 and second layer 12, the third layer 20 being a supporting layer for the first layer 14, the third layer 20 having apertures 26 therethrough, substantially corresponding to the apertures 22 in the first layer 14 (fig. 2, layer 20 is directly adjacent layer 14 and can thus support it; and col. 2, line 48-col. 3, line 2).
2; and the second layer having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002.
However, Pigg teaches a wound dressing 10 (figs. 1 and 2 and [0005]) comprising a first layer 14 with a mean area of the apertures on at least one of the wound-facing side and non-wound-facing side of the first layer 14 being at least 20 mm2 (fig. 2 and [0014], mean area of the apertures going through both sides of the layer 14 being 4 to 50 mm2); and a second layer 2 having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002 (fig. 1 and [0007], backing sheet having a MVTR of 300 to 30,000 g/m2/24 hours; please note that the MVTR being measured in accordance with BS EN 13726-2:2002 is a product-by-process limitation, because regardless of how the MVTR is measured, the end product is a backing layer with an MVTR of at least 500 g/m2/24 hours; please see MPEP 2113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dressing of Gilman such that the mean area of the apertures on at least one of the wound-facing side and non-wound-facing side of the first layer is at least 20 mm2; and the second layer having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002, as taught by Pigg, which is prima facie obvious since the claimed ranges overlap with the ranges disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Gilman in view of Pigg is silent on the skin adhesive having a low water absorption, such that, when immersed in water at 20 C for a period of 1 hour, the skin adhesive absorbs an amount of water equal to 80% or less of the weight of the skin adhesive.
Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)), and a water absorption at 37 C can be considered close to 20 C; this section of the MPEP further refers to the following to indicate situations in which a claimed amount/range is held to be obvious over a prior art amount/range despite being outside of it: “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)… In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°)”; similarly, in the instant application, a water absorption of 80% or less is prima facie obvious over Kubo’s 90%, particularly in the absence of evidence in the instant specification that a water absorption of 80% is critical; in fact, p. 12, line 28-p. 13, line 14 of Applicant’s specification indicates that the water absorption can go up to 300% or less).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the skin adhesive of Gilman in view of Pigg to have a low water absorption, such that, when immersed in water at 20 C for a period of 1 hour, the skin adhesive absorbs an amount of water equal to 80% or less of the weight of the skin adhesive, as taught by Kubo, which is prima facie obvious exists due to claimed amounts Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); MPEP 2144.05 I.).
Regarding claim 4, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman further discloses the skin adhesive 16 comprising a substance selected from a silicone, a hydrocolloid, a polyurethane, an acrylic polymer (col. 2, lines 37-39), a rubber adhesive or a hydrogel.
Regarding claim 5, Gilman discloses a composition 10 for application to a wound (fig. 1 and col. 1, line 5) comprising: a first layer 14/16 comprising a skin adhesive 16 comprising a substance selected from a silicone, a hydrocolloid, a polyurethane, an acrylic polymer, a rubber adhesive or a hydrogel, the substance having low water absorption (fig. 2 and col. 2, lines 37-39), wherein the first layer 14 has a wound-facing side and a non-wound facing side (fig. 2 and col. 2, lines 37-43, the wound-facing side formed by adhesive 16, and the non-wound facing side being opposite) and, in a first area, apertures 22 extend through the first layer 14 from the wound-facing side to the non-wound-facing side, the first layer 14 having a second area forming a perimeter around the first area, the perimeter lacking apertures therethrough (figs. 1 and 2, the perimeter around the outermost apertures 22 of layer 14 being free of apertures), and, in use, the wound-facing side of the first layer 14/16 would contact the wound (col. 2, lines 40-43); and a second layer 12 disposed on the non-wound-facing side of the first layer 14, the second layer 12 being an outermost layer of the composition 10, the second layer 12 comprising a polymeric film that is continuous in that it extends over and covers each of the apertures 22 of the first layer 14 (figs. 1 and 2 and col. 2, lines 27-32), wherein the composition 10 further comprises a third layer 20 disposed between the first layer 14 and second layer 12, the third layer 20 being a supporting layer for the first layer 14, the third layer 20 having apertures 26 
Gilman is silent on a mean area of the apertures on at least one of the wound-facing side and non-wound-facing side of the first layer being at least 20 mm2; and the second layer having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002.
However, Pigg teaches a wound dressing 10 (figs. 1 and 2 and [0005]) comprising a first layer 14 with a mean area of the apertures on at least one of the wound-facing side and non-wound-facing side of the first layer 14 being at least 20 mm2 (fig. 2 and [0014], mean area of the apertures going through both sides of the first layer 14 being 4 to 50 mm2); and a second layer 2 having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002 (fig. 1 and [0007], backing sheet having a MVTR of 300 to 30,000 g/m2/24 hours; please note that the MVTR being measured in accordance with BS EN 13726-2:2002 is a product-by-process limitation, because regardless of how the MVTR is measured, the end product is a backing layer with an MVTR of at least 500 g/m2/24 hours; please see MPEP 2113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dressing of Gilman such that a mean area of the apertures on at least one of the wound-facing side and non-wound-facing side of the first layer is at least 20 mm2; and the second layer having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002, as taught by Pigg, which is prima facie obvious since the claimed ranges overlap with the ranges disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).

However, Kubo teaches an analogous adhesive for wound care (p. 2 of translation, third paragraph from bottom, the adhesive can be used for wounds) having a low water absorption, such that, when immersed in water at 20 C for a period of 1 hour, the adhesive absorbs an amount of water equal to 80% or less of the weight of the adhesive (p. 2, last paragraph, the adhesive has water absorption of 90% or more after 60 minutes; p. 14, the water absorption rate was determined by immersion in saline at 37 C; MPEP 2144.05 I. states that a prima facie case of obviousness exists where the claimed amounts or ranges are merely close (Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)), and a water absorption at 37 C can be considered close to 20 C; this section of the MPEP further refers to the following to indicate situations in which a claimed amount/range is held to be obvious over a prior art amount/range despite being outside of it: “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)… In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°)”; similarly, in the instant application, a water absorption of 80% or less is prima facie obvious over Kubo’s 90%, particularly in the absence of evidence in the instant specification that a water absorption of 80% is critical; in fact, p. 12, line 28-p. 13, line 14 of Applicant’s specification indicates that the water absorption can go up to 300% or less).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the skin adhesive of Gilman in view of Pigg prima facie obvious exists due to claimed amounts overlapping or being close (Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); MPEP 2144.05 I.).
Regarding claim 6, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman is silent on the mean area of the apertures on the at least one of the wound-facing side or the non-wound facing side of the first layer being from 30 mm2 to 50 mm2.
However, Pigg further teaches the mean area of the apertures on the at least one of the wound-facing side or the non-wound facing side of the first layer 14 being from 30 mm2 to 50 mm2 (fig. 2 and [0014], mean area of the apertures going through both sides of the first layer 14 being 4 to 50 mm2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the mean area of the apertures on the at least one of the wound-facing side or the non-wound facing side of the first layer of Gilman in view of Pigg further in view of Kubo to be from 30 mm2 to 50 mm2, as taught by Pigg, which is prima facie obvious since the claimed ranges overlap with the ranges disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 7, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman is silent on the total area occupied by the apertures on the wound-facing side and/or non-wound-facing side of the first layer being 70% or less of the total area of the first 
However, Pigg further teaches the total area occupied by the apertures on the wound-facing side and/or non-wound-facing side of the first layer being 70% or less of the total area of the first layer 14 ([0014], the open area of the apertured layer is from about 10% to about 70% of the total area), and wherein the first layer 14 has from about 1 to about 5 apertures per square 10 cm of the wound-facing side and/or non-wound-facing side (figs. 1 and 2 and [0014], the apertures going through both sides of the layer 14 have a density of 1000 to about 100,000 apertures per square meter, which is equivalent to about 0.1 to about 10 apertures per square 10 cm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dressing of Gilman in view of Pigg further in view of Kubo such that the total area occupied by the apertures on the wound-facing side and/or non-wound-facing side of the first layer is 70% or less of the total area of the first layer, wherein the first layer has from about 1 to about 5 apertures per square 10 cm of the wound-facing side and/or non-wound-facing side, as taught by Pigg, which is prima facie obvious since the claimed ranges overlap with the ranges disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 9, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman further discloses the apertures 22 being arranged in an array such that there are a plurality of apertures along a direction x across the wound-facing surface of the first layer 14 and a plurality of apertures along a direction y, perpendicular to x, across the wound facing surface of the first layer 14 (fig. 1, apertures 22 in both the up-down and left-right direction).
Regarding claim 14, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman further discloses the second layer 12 being transparent (col. 2, lines 32-33) and, optionally, the first layer 14 is transparent.
Regarding claim 15, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman further discloses the whole composition 10 being transparent (col. 3, lines 40-42).
Regarding claim 24, Gilman discloses a method of forming a composition 10 for application to a wound (fig. 1 and col. 1, line 5) comprising providing a first layer 14/16 comprising a skin adhesive 16 with low water absorption (fig. 2 and col. 2, lines 37-39, the water absorption level of acrylic may be considered low; please note that what constitutes a “low” level is subjective without any other benchmark), wherein the first layer 14 has a wound-facing side and a non-wound facing side (fig. 2 and col. 2, lines 37-43, the wound-facing side formed by adhesive 16, and the non-wound facing side being opposite) and, in a first area, apertures 22 extend through the first layer 14 from the wound-facing side to the non-wound-facing side, the first layer 14 having a second area forming a perimeter around the first area, the perimeter lacking apertures therethrough (figs. 1 and 2, the perimeter around the outermost apertures 22 of layer 14 being free of apertures), the first layer 14/16 being disposed on a third layer 20, the third layer 20 being a supporting layer for the first layer 14, the third layer 20 having apertures 26 therethrough substantially corresponding to the apertures 22 in the first layer 14 (fig. 2, layer 20 is directly adjacent layer 14 and can thus support it; and col. 2, line 48-col. 3, line 2), associating a second layer 12 with the first 14/16 and third layers 20, such that the third layer 20 is disposed between the first 14/16 and second layers 12, the second layer 12 being an outermost layer of the composition 10 (figs. 1 and 2 and col. 2, lines 27-32), and, in use, the wound facing side of the first layer 14/16 would contact the wound (col. 2, lines 40-43); the 
Gilman is silent on a mean area of the apertures on at least one of the wound-facing side and non-wound-facing side of the first layer being at least 20 mm2; and the second layer having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002.
However, Pigg teaches a wound dressing 10 (figs. 1 and 2 and [0005]) comprising a first layer 14 with a mean area of the apertures on at least one of the wound-facing side and non-wound-facing side of the first layer 14 being at least 20 mm2 (fig. 2 and [0014], mean area of the apertures going through both sides of the layer 14 being 4 to 50 mm2); and a second layer 2 having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002 (fig. 1 and [0007], backing sheet having a MVTR of 300 to 30,000 g/m2/24 hours; please note that the MVTR being measured in accordance with BS EN 13726-2:2002 is a product-by-process limitation, because regardless of how the MVTR is measured, the end product is a backing layer with an MVTR of at least 500 g/m2/24 hours; please see MPEP 2113).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Gilman such that a mean area of the apertures on at least one of the wound-facing side and non-wound-facing side of the first layer is at least 20 mm2; and the second layer having a moisture vapour transmission rate (MVTR) of at least 500 g/m2/24 hours, measured in accordance with BS EN 13726-2:2002, as taught by Pigg, which is prima facie obvious since the claimed ranges overlap with the ranges disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).

However, Kubo teaches an analogous adhesive for wound care (p. 2 of translation, third paragraph from bottom, the adhesive can be used for wounds) having a low water absorption, such that, when immersed in water at 20 C for a period of 1 hour, the adhesive absorbs an amount of water equal to 80% or less of the weight of the adhesive (p. 2, last paragraph, the adhesive has water absorption of 90% or more after 60 minutes; p. 14, the water absorption rate was determined by immersion in saline at 37 C; MPEP 2144.05 I. states that a prima facie case of obviousness exists where the claimed amounts or ranges are merely close (Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)), and a water absorption at 37 C can be considered close to 20 C; this section of the MPEP further refers to the following to indicate situations in which a claimed amount/range is held to be obvious over a prior art amount/range despite being outside of it: “In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)… In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°)”; similarly, in the instant application, a water absorption of 80% or less is prima facie obvious over Kubo’s 90%, particularly in the absence of evidence in the instant specification that a water absorption of 80% is critical; in fact, p. 12, line 28-p. 13, line 14 of Applicant’s specification indicates that the water absorption can go up to 300% or less).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the skin adhesive of Gilman in view of Pigg prima facie obvious exists due to claimed amounts overlapping or being close (Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); MPEP 2144.05 I.).
Regarding claim 27, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman further discloses the skin adhesive 16 comprising a substance selected from a silicone, a hydrocolloid, a polyurethane, an acrylic polymer (col. 2, lines 37-39), a rubber adhesive or a hydrogel.
Regarding claim 29, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman further discloses forming the apertures 22/26 in the first 14/16 and third 20 layers (fig. 2).
Claims 11-13 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman US 5,018,515 in view of Pigg et al. US 2015/0320605 A1 further in view of Kubo JP 2011-127039A and Ahsani Ghahreman et al. WO 2016/030047 A1.
Regarding claim 11, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman in view of Pigg further in view of Kubo is silent on for at least one of the apertures in the first layer, the shortest distance from the at least one aperture in the first layer to an edge of the first layer is 5 mm.
However, Ahsani Ghahreman teaches a wound dressing 10 (fig. 1a), wherein for at least one of the apertures in the first layer 2, the shortest distance D1 from the at least one aperture 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apertures of Gilman in view of Pigg further in view of Kubo such that for at least one of the apertures in the first layer, the shortest distance from the at least one aperture in the first layer to an edge of the first layer is 5 mm, as taught by Ahsani Ghahreman, which is prima facie obvious since the claimed value lies within the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Regarding claim 12, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman in view of Pigg further in view of Kubo is silent on for each aperture, the shortest distance (X1) from a given aperture in the first layer to an edge of the first layer is more than the shortest distance (X2) between the given aperture and the nearest adjacent aperture.
However, Ahsani Ghahreman teaches a dressing (fig. 1a), wherein for each aperture, the shortest distance (X1) D1 from a given aperture in the first layer 2 to an edge of the first layer 2 is more than the shortest distance (X2) D3 between the given aperture and the nearest adjacent aperture (fig. 1a and p. 16, lines 24-28, D1 is between 2-10 mm; p. 18, lines 13-20, D3 being between 2 and 10 mm; thus, D1 can for example be 5 mm, while D3 is 3.33 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apertures of Gilman in view of Pigg further in view of Kubo such that for each aperture, the shortest distance (X1) from a given aperture in the first layer to an edge of the first layer is more than the shortest distance (X2) between the given aperture and the nearest adjacent aperture, as taught by Ahsani 
Regarding claim 13, Gilman in view of Pigg further in view of Kubo and Ahsani Ghahreman discloses the claimed invention as discussed above.
Gilman in view of Pigg further in view of Kubo is silent on for each aperture, the ratio X1/X2 is at least 1.5.
However, Ahsani Ghahreman further teaches for each aperture, the ratio X1/X2 is at least 1.5 (fig. 1a and p. 16, lines 24-28, D1 is between 2-10 mm; p. 18, lines 13-20, D3 being between 2 and 10 mm; thus, D1 can for example be 5 mm, while D3 is 3.33 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apertures of Gilman in view of Pigg further in view of Kubo and Ahsani Ghahreman such that for each aperture, the ratio X1/X2 is at least 1.5, as taught by Ahsani Ghahreman, to provide a border area for the user to grasp the first layer without interfering with the apertures.
Regarding claim 31, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman in view of Pigg further in view of Kubo is silent on for each of the apertures in the first layer, the shortest distance from the aperture in the first layer to an edge of the first layer is at least 3 mm.
However, Ahsani Ghahreman teaches a wound dressing 10 (fig. 1a), wherein for each of the apertures in the first layer 2, the shortest distance D1 from the aperture in the first layer 2 to an edge of the first layer 2 is at least 3 mm (fig. 1a and p. 16, lines 24-28, D1 is between 2-10 mm, which includes 3-10 mm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apertures of Gilman in view of Pigg further in view of Kubo such that for each of the apertures in the first layer, the shortest distance prima facie obvious since the claimed value lies within the range disclosed by the prior art (please see MPEP 2144.05 I., “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman US 5,018,515 in view of Pigg et al. US 2015/0320605 A1 further in view of Kubo JP 2011-127039A, Atteia WO 2011/121394 A1, and Martz US 5,061,258.
Regarding claim 16, Gilman in view of Pigg discloses the claimed invention as discussed above.
Gilman further discloses the skin adhesive 16 of the first layer 14/16 comprising a material selected from a silicone, an acrylic (fig. 2 and col. 2, lines 37-39), a hydrocolloid or a polyurethane.
Gilman in view of Pigg further in view of Kubo is silent on a fourth layer being disposed between the third layer and the first layer, the fourth layer comprising an adhesive, the fourth layer also having apertures therethrough substantially corresponding to the apertures in the first and third layers, and the adhesive of the fourth layer comprising an acrylic polymer.
However, Atteia teaches a wound dressing 1 (fig. 1 and p. 1, line 4) comprising a fourth layer 5 being disposed between the third layer 2 and the first layer 7, the fourth layer 5 comprising an adhesive, the fourth layer 5 also having apertures 9 therethrough substantially corresponding to the apertures 9 in the first 7 and third 2 layers (fig. 1 and p. 19, lines 8-23), and the adhesive of the fourth layer 5 comprising an acrylic polymer (p. 11, lines 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dressing of Gilman in view of Pigg further in view of Kubo to have a fourth layer disposed between the third layer and the first layer, the fourth layer comprising an adhesive, the fourth layer also having apertures therethrough 
Gilman in view of Pigg further in view of Kubo and Atteia is silent on the third and fourth layers being both transparent.
However, Martz teaches a wound dressing (fig. 1), wherein third and fourth layers are both transparent (col. 1, lines 49-51, both film layer and adhesive layer (analogous to third and fourth layers) can be transparent).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the third and fourth layers of Gilman in view of Pigg further in view of Kubo and Atteia to both be transparent, as taught by Martz, permitting the physician to observe the wound without removal of the dressing.
Claims 19 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman US 5,018,515 in view of Pigg et al. US 2015/0320605 A1 further in view of Kubo JP 2011-127039A and Atteia WO 2011/121394 A1.
Regarding claim 19, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman in view of Pigg further in view of Kubo is silent on each of the second layer and third layer comprising a polyurethane film.
However, Atteia teaches a wound dressing 1 (fig. 1 and p. 1, line 4), wherein the second layer 14b and third layer 14a comprise a polyurethane film (fig. 1 and p. 19, line 32-p. 20, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified each of the second layer and third layer of Gilman in view of Pigg further in view of Kubo to comprise a polyurethane film, as taught by Atteia, which is prima facie obvious due to the selection of a known material based on its In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious"; in this instance, the selection of polyurethane to make up the second and third layers that have been made of these materials prior to the invention is obvious).
Regarding claim 30, Gilman in view of Pigg further in view of Kubo discloses the claimed invention as discussed above.
Gilman in view of Pigg further in view of Kubo is silent on wherein, before the formation of the apertures in the first and third layers, the first layer is disposed on a side of the third layer and a fourth layer comprising an adhesive is disposed on another, opposing side of the third layer, and the apertures are formed by cutting through the first, third and fourth layers, and, after the apertures have been formed, the fourth layer is adhered to the second layer.
However, Atteia teaches a wound dressing 1 (fig. 1 and p. 1, line 4), wherein before the formation of the apertures 9 in the first 7 and third layers 4, the first layer 7 is disposed on a side of the third layer 4 and a fourth layer 6 comprising an adhesive is disposed on another, opposing side of the third layer 4 (fig. 1 and p. 19, lines 8-23), and the apertures 9 are formed by cutting through the first 7, third 4 and fourth layers 6, and, after the apertures 9 have been formed, the fourth layer 6 is adhered to the second layer 14a (figs. 1 and 3 and p. 20, line 15-p. 21, line 20, the matrix is first perforated before being laminated to polyurethane layers 14a/b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the method of Gilman in view of Pigg further in view of Kubo with wherein, before the formation of the apertures in the first and third layers, the first layer is disposed on a side of the third layer and a fourth layer comprising an adhesive is disposed on another, opposing side of the third layer, and the apertures are formed by cutting through the first, third and fourth layers, and, after the apertures have been formed, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yeremian US 3,416,525
Rawlings et al. US 5,010,883
Rawlings et al. US 5,409,472
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786